DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02/07/2022 after the final rejection of 12/03/2021 and the advisory action of 01/28/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. Claims 1, 16, 17 have been amended to include subject matter of claim 7, while claim 7 has been cancelled. Claim 9 had been cancelled previously. Thus, claims 1-6, 8, and 10-17 remain pending for reconsideration by the Examiner and are examined below.

Information Disclosure Statement

2.	The Information Statements (IDS) filed on 01/31/2021, 01/18/2022, 01/07/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.



Allowable Subject Matter

3.	The Applicants have acknowledged the allowable subject matter indicated in the last office action and therefore pending claims 1-6, 8, and 10-17 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for providing personalized suggestions indicating that a task may be performed using a digital assistant of an electronic device.

Most pertinent prior art:

Lim (U.S. Patent Application Publication # 2016/0342317 A1) in figure 6, shows electronic device with display, while para 96, teaches a medium with software instructions encoded thereupon. Para 14, teaches that the digital assistant identifies user activity. Para 33, teaches activity logs 212, that maintains user activity history associated with user. Paragraphs 34-42, teach the digital assistant asking questions or initiating conversation based on past activity Paragraphs 43-44, teach that the digital assistant determines whether a learning queue threshold has been reached and if the threshold has been reached, the digital assistant conducts a learning session based on stored questions in the learning queue. Paragraphs 44-45, teach that if the threshold has been reached, the digital assistant conducts a learning session based on stored questions in the learning queue. 

Cherifi (U.S. Patent Application Publication # 2011/0154418 A1) in para 45 and figures 1-3, teaches an interactive voice response or IVR server 146, that determines whether input has been received from a user. If input has not been received within a predetermined time, e.g., 10 seconds, process 300 may end. IVR server 146 will generally re-prompt a user for input if none has been received within a predetermined time up to a predetermined number of re-prompts, e.g., three. If and when an input is received from a user of telephone 139, process 300 proceeds to step 320.

Cheng (U.S. Patent Application Publication # 2014/0279787 A1) in paragraphs 5-6 along with figure 6, teaches a method for generating an application selection recommendation. The method may be performed by a processing device. The processing device may be configured to gather behavioral data resulting from a user's interaction with an application. The processing device may also be configured to analyze the behavioral data to identify a usage pattern in response to a predetermined selection factor. Also, the 

Topcu (U.S. Patent Application Publication # 2021/0065698 A1) in para 4 and figure 1, teaches methods for dismissing a scheduled operation, to be performed by a computing device, in response to one or more conditions being satisfied. Furthermore, an automated assistant can be invoked for performing one or more actions (e.g., a routine that includes multiple actions) in response to the scheduled operation being dismissed. In this way, a number of user inputs, which would otherwise be processed by one or more computing devices, can be reduced. For instance, by triggering an automated assistant routine pre-emptively in response to a user dismissing an alarm (e.g., by tapping a button of a device), the user would not necessarily have to provide a subsequent spoken utterance for triggering the automated assistant routine. Omitting the subsequent spoken utterance in this way can preserve network bandwidth, as voice data would not need to be transmitted to a separate server for processing. Furthermore, bypassing processing data corresponding to the spoken utterance can preserve processing bandwidth, as a processor of the device receiving the spoken utterance would not have to cache and/or compress any data corresponding to the spoken utterance.


 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.





CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Lim (U.S. Patent Application Publication # 2015/0046434 A1), Bennett (U.S. Patent Application Publication # 2010/0179956 A1), Jones (U.S. Patent Application Publication # 2007/0185841 A1), Nicholson (U.S. Patent Application Publication # 2018/0366116 A1), Watson (U.S. Patent Application Publication # 2006/0259861 A1), Palgon (U.S. Patent Application Publication # 2010/0287498 A1). These references were included in the PTO-892 form of 06/18/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)